Opinion issued September 3, 2020




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00549-CV
                           ———————————
        REDBIRD FOOD INCORPORATED D/B/A GRANDY’S
     SYP-NORTHWEST L.C., SHIRAZ R. POONAWALA, SPARKLE
       DEVELOPMENT, LLC AND SYP-EMPIRE, L.C., Appellants
                                        V.
          WALLIS BANK F/K/A WALLIS STATE BANK, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1145702


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. The parties have

agreed that they will bear their own appellate costs. See TEX. R. APP. P. 42.1(d).

No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We direct the Clerk of this Court that costs are to be taxed

against the parties who incurred the same. See TEX. R. APP. P. 42.1(d). We

dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Goodman, and Countiss.




                                         2